 Case: 1:20-cv-04518 Document #: 40 Filed: 11/13/20 Page 1 of 1 PageID #:2045

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

John Doe
                                                             Plaintiff,
v.                                                                         Case No.:
                                                                           1:20−cv−04518
                                                                           Honorable John
                                                                           J. Tharp Jr.
The Individuals, Corporations, Limited Liability
Companies, Partnerships, and Unincorporated
Associations Identified on Schedule A Hereto, et al.
                                                             Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, November 13, 2020:


        MINUTE entry before the Honorable John J. Tharp, Jr:Plaintiff's motion for
default judgment [37] is taken under advisement. Any responses or objections to the
motion are due by November 25, 2020. Mailed notice(air, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
